DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/20/2021 wherein claims 1, 21, 23 and 28 have been amended and claim 25 has been cancelled.
Claims 1-5, 8-14, 21-25 and 27-28 are presented for examination on the merits. The following rejections are made.
Allowable Subject Matter
Claims 1-5, 8-14, 21-24 and 27 are allowed.


Response to Applicants’ Arguments
Applicants arguments filed 4/23/2021 regarding the rejection of claim 28 made by the Examiner under 35 USC 103 over Milbocker et al. (US 2014/0271503), evidenced by Marks et al. (US 2007/0009616) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/20/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  The claims have been amended to place the application in condition for allowance.
In response to A, the Examiner acknowledges that the amendments made largely put the application in condition for allowance. However, claim 28 is still obviated by Milbocker. Milbocker teaches a poloxomar triol that may be polymerized with thymol (an insect repellent) and placed into a carrier composition for delivery of the triol. Moreover, Milbocker teaches that the poloxomer triol is to have a free NCO group capable of binding to the skin. Thus, the limitations of claim 28 are still considered obvious over the prior art. 
  

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbocker et al. (US 2014/0271503; of record – see IDS 8/6/2019), evidenced by Marks et al. (US 2007/0009616).
Milbocker is directed to topical compositions having photobiological functionality. Claim 1 provides a sunscreen skin bonding mixture comprising i) a polymerization product of at least one polyol (poloxamer; see claim 5) with at least 1 diisocyanate and at least one UV-A and/or UV-B absorber and ii) a carrier in an amount suitable for application to the skin, wherein the polyol is a polymerization product of polyol is a polymerization product of trimethylolpropane, diisocyanate and a poloxamer, characterized in that the end result is a polyol comprising 3 arms of poloxamer bonded to one trimethylolpropane. 
Exemplified active species, aside from UV absorbers, include thymol which is a known insect repellent (see evidence to Marks et al., [0046]). 
The terminal NCO group is to bond to the skin thereby preventing penetration of the active molecule into the skin (see claim 9) (see instant claim 9). If the molecule has a NCO molecule for bonding to the skin, the molecule must therefore have at least one free NCO group.
Example 1 provides a method of making their inventive composition by reacting a poloxamer triol with diisocyanate to produce a material which is then reacted with an active agent via the diisocyante group (sunscreen, see Example 2) to produce the final active polymer. It would have been obvious to use other active agents, such as thymol (insect repellent), and react them to produce am insect repellent polymer product. 
The only difference between Milbocker and the instant claims is that Milbocker does not teach the specific combination of components as claimed in a single embodiment (a polymer triol bound to an insect repellent via polymerization of a diisocyanate), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Milbocker, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Milbock's disclosure, to arrive at a composition comprising a poloxamer triol bound to an insect repellent via polymerization of a diisocyanate.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611